              Case 1:19-cv-05318-RA Document 1 Filed 06/06/19 Page 1 of 15



                           UNITED STATES DISTRICT COURT FOR
                           THE SOUTHERN DISTRICT OF NEW YORK


   JOSEPH PIERSON,                                       )
                                                         )
                            Plaintiff,                   )   Case No.
                                                         )
             v.                                          )   JURY TRIAL DEMANDED
                                                         )
   ARATANA THERAPEUTICS, INC., WENDY                     )
   YARNO, CRAIG TOOMAN, CRAIG A.                         )
   BARBAROSH, DAVID L. BRINKLEY,                         )
   IRVINE O. HOCKADAY, JR., J.D., MERILEE                )
   RAINES, LOWELL W. ROBINSON, ROBERT                    )
   P. ROCHE, JR., and JOHN W. VANDER                     )
   VORT, J.D.,                                           )
                                                         )
                            Defendants.

    COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

            Plaintiff, Joseph Pierson (“Plaintiff”), by his undersigned attorneys, for this complaint

  against Defendants, alleges upon personal knowledge with respect to himself, and upon

  information and belief based upon, inter alia, the investigation of counsel, as to all other allegations

  herein, as follows:

                                         NATURE OF THE ACTION

       1.         This is an action brought by Plaintiff against Aratana Therapeutics, Inc. (“Aratana” or

the “Company”) and the members of the Company’s board of directors (collectively referred to as

the “Board” or the “Individual Defendants” and, together with Aratana, the “Defendants”) for their

violations of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (“Exchange Act”), 15

U.S.C. §§ 78n(a), 78t(a) respectively, and United States Securities and Exchange Commission

(“SEC”) Rule 14a-9, 17 C.F.R. § 240.14a-9. Plaintiff’s claims arise in connection with the proposed

acquisition of Aratana by Elanco Animal Health Incorporated (“Elanco”) and Elanco Athens, Inc.

(“Acquisition Sub”) (the “Proposed Transaction”).


                                                     1
               Case 1:19-cv-05318-RA Document 1 Filed 06/06/19 Page 2 of 15



          2.    On April 26, 2019, Aratana entered into an agreement and plan of merger (the “Merger

Agreement”), pursuant to which Acquisition Sub will merge with and into Aratana, with Aratana

becoming a wholly-owned subsidiary of Elanco.

          3.    Under the terms of the Merger Agreement, Aratana shareholders will receive: (i) .1481

shares of Elanco common stock plus the right to receive cash in lieu of any fractional shares of Elanco

common stock; and (ii) one contingent value right (“CVR”) representing the right to receive $0.25 in

cash if the milestone is achieved, as set forth in the CVR Agreement, for each share of Aratana

common stock owned (the “Merger Consideration”).

          4.    On May 30, 2019, in order to convince Aratana public common shareholders to vote

in favor of the Proposed Transaction, the Defendants authorized the filing of a materially incomplete

and misleading Form S-4 Registration Statement (the “Proxy”) with the SEC, in violation of Sections

14(a) and 20(a) of the Exchange Act.

          5.    In particular, the Proxy contains materially incomplete and misleading information

concerning: (i) financial projections for Aratana and Elanco; (ii) the valuation analyses performed by

Aratana’s financial advisor, Barclays Capital, Inc. (“Barclays”); and (iii) the non-disclosure

agreements entered into by Aratana and multiple companies.

          6.    The Proposed Transaction is expected to close in the 3rd quarter this year and the

special meeting of the Company’s shareholders to vote on the Proposed Transaction can be scheduled

at any time. It is therefore imperative that the material information that has been omitted from the

Proxy is disclosed prior to the special meeting so Plaintiff can properly exercise his corporate voting

rights.

          7.    For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

Defendants for violations of Sections 14(a) and 20(a) of the Exchange Act and Rule 14a-9. Plaintiff

seeks to enjoin Defendants from taking any steps to consummate the Proposed Transaction unless and


                                                  2
              Case 1:19-cv-05318-RA Document 1 Filed 06/06/19 Page 3 of 15



until the material information discussed below is disclosed to Aratana’s public common shareholders

sufficiently in advance of the upcoming shareholder vote or, in the event the Proposed Transaction is

consummated, to recover damages resulting from the Defendants’ violations of the Exchange Act.

                                   JURISDICTION AND VENUE

         8.       This Court has jurisdiction over all claims asserted herein pursuant to Section 27 of

the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934 Act

and Rule 14a-9.

         9.       Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either present

in this District for jurisdictional purposes or has sufficient minimum contacts with this District as to

render the exercise of jurisdiction over each Defendant by this Court permissible under the traditional

notions of fair play and substantial justice. “Where a federal statute such as Section 27 of the

[Exchange] Act confers nationwide service of process, the question becomes whether the party has

sufficient contacts with the United States, not any particular state.” Sec. Inv’r Prot. Corp. v. Vigman,

764 F.2d 1309, 1315 (9th Cir. 1985). “[S]o long as a defendant has minimum contacts with the

United States, Section 27 of the Act confers personal jurisdiction over the defendant in any federal

district court.” Id. at 1316.

        10.     Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as 28 U.S.C. § 1391, because Defendants are found or are inhabitants or transact business

in this District. Indeed, Aratana’s common stock trades on the Nasdaq Global Market, which is also

headquartered in this District. See, e.g., United States v. Svoboda, 347 F.3d 471, 484 n.13 (2d Cir.

2003) (collecting cases). Furthermore, Aratana has retained MacKenzie Partners, Inc. as its Proxy

Solicitor, which is located in this District at 1407 Broadway, 27th Floor, New York, NY 10018.




                                                   3
             Case 1:19-cv-05318-RA Document 1 Filed 06/06/19 Page 4 of 15



                                             PARTIES

       11.    Plaintiff is, and has been continuously throughout all times relevant hereto, the owner

of Aratana common stock.

       12.    Defendant Aratana is a public company incorporated under the laws of Delaware with

principal executive offices located at 11400 Tomahawk Creek Parkway, Suite 340, Leawood, KS

66211. Aratana’s common stock is traded on the Nasdaq Global Market under the ticker symbol

“PETX.”

       13.    Defendant Wendy Yarno is, and has been at all relevant times, a director of the

Company and Executive Chairman of the Board.

       14.    Defendant Craig Tooman is, and has been at all relevant times, a director of the

Company and its President and Chief Executive Officer.

       15.    Defendant Craig A. Barbarosh is, and has been at all relevant times, a director of the

Company.

       16.    Defendant David L. Brinkley is, and has been at all relevant times, a director of the

Company.

       17.    Defendant Irvine O. Hockaday, Jr., J.D. is, and has been at all relevant times, a

director of the Company.

       18.    Defendant Merilee Raines is, and has been at all relevant times, a director of the

Company.

       19.    Defendant Lowell W. Robinson is, and has been at all relevant times, a director of the

Company.

       20.    Defendant Robert P. Roche, Jr. is, and has been at all relevant times, a director of the

Company.

       21.    Defendant John W. Vander Vort, J.D. is, and has been at all relevant times, a director


                                                 4
             Case 1:19-cv-05318-RA Document 1 Filed 06/06/19 Page 5 of 15



of the Company.

       22.     The defendants identified in paragraphs 13 through 21 are collectively referred to

herein as the “Board” or the “Individual Defendants,” and together with Aratana, the “Defendants.”

                                 SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

       23.     Aratana is a pet therapeutics company focused on the licensing, developing, and

commercializing of biopharmaceutical products for companion animals. The Company’s portfolio

includes therapeutic candidates in development consisting of small molecule pharmaceuticals and

large molecule biologics that target medical conditions in pets. The Company's lead product

candidates in development include small molecules directed at treating osteoarthritis pain and

inflammation, appetite stimulation, and post-operative pain.

       24.     On April 26, 2019, the Board caused the Company to enter into the Merger

Agreement with Elanco and Acquisition Sub.

       25.     Pursuant to the terms of the Merger Agreement, Aratana shareholders will receive: (i)

.1481 shares of Elanco common stock plus the right to receive cash in lieu of any fractional shares of

Elanco common stock; and (ii) one contingent value right (“CVR”) representing the right to receive

$0.25 in cash if the milestone is achieved, as set forth in the CVR Agreement, for each share of Aratana

common stock owned.

       26.        According to the April 26, 2019, press release announcing the Proposed Transaction,

which states in relevant part:

                Elanco Announces Agreement to Acquire Aratana Therapeutics
                        Elanco announces investor call for 9:00 am today

               GREENFIELD, Ind. (April 26, 2019) Elanco Animal Health (NYSE:
               ELAN) today announced it has signed an agreement to acquire Aratana
               Therapeutics (NASDAQ: PETX), a pet therapeutics company focused on
               developing and commercializing innovative therapeutics for dogs and cats,
               and developer of the first-of-its-kind canine NSAID for osteoarthritis,

                                                   5
Case 1:19-cv-05318-RA Document 1 Filed 06/06/19 Page 6 of 15



 Galliprant®. Elanco has also signed a development and commercialization
 agreement with VetDC for Tanovea®-CA1, the first U.S. Food and Drug
 Administration (FDA) conditionally approved canine lymphoma treatment.

 In conjunction with these agreements, Elanco also announced the formation
 of a commercial team dedicated to the veterinary specialty business focused
 on bringing new and innovative products to the growing veterinary specialty
 category. If the transaction is approved, the Aratana field force would
 transition into this commercial team.

 Aratana Acquisition

 Elanco has been a strong supporter of Aratana since its beginning, including
 investing as a limited partner in Cultivian, one of the venture capital funds
 that participated in Aratana’s early financing rounds. The relationship
 continued in 2016 with a global agreement for the exclusive rights to
 develop, manufacture and commercialize Galliprant®, a first-of-its-kind
 canine NSAID osteoarthritis medicine. This transaction would allow
 Elanco to capture the full value of this important, growing product. Aratana
 further contributes two additional marketed products to Elanco’s portfolio:
 Entyce®, the only FDA-approved veterinary therapeutic to stimulate
 appetite in dogs, and Nocita®, a long-acting local anesthetic that provides
 up to 72 hours of post-operative pain relief following certain surgeries in
 dogs and cats. We believe these products would benefit from Elanco’s
 broader on-the-ground presence in the U.S. and the potential to pursue
 international approvals. In addition, Aratana has a solid pipeline of five
 product candidates in development for conditions ranging from atopic
 dermatitis and pain/inflammation to oncology.

 “Aratana has been one of the most innovative start-ups in animal health,
 bringing breakthrough solutions to the market,” said Jeff Simmons,
 president and chief executive officer of Elanco. “We look forward to putting
 greater energy behind these brands with our increased share of voice in the
 field while leveraging Aratana’s strong presence in the specialty market to
 capitalize on new opportunities for key existing Elanco companion animal
 therapy brands. We believe the deal would bring greater value to
 veterinarians and pet owners, as well as both Elanco and Aratana
 shareholders.”

 “This proposed transaction acknowledges Aratana’s contribution of pet
 therapeutics to the animal health industry, specifically recognizing our
 strong track-record as a drug developer and our field team’s unmatched
 expertise delivering innovation to veterinary specialists,” stated Craig
 Tooman, president and chief executive officer of Aratana. “As a newly
 independent, premier animal health company, we believe that Elanco would
 help expand our portfolio with their substantial resources and presence
 within the companion animal segment.”


                                    6
             Case 1:19-cv-05318-RA Document 1 Filed 06/06/19 Page 7 of 15



               The acquisition is structured as a stock-for-stock transaction, with a cash
               contingent value right (CVR) of $0.25 to be granted to Aratana shareholders
               as of the closing date if capromorelin achieves certain sales levels before
               the end of 2021. Subject to the terms of the agreement, upon the closing of
               the transaction,

               Aratana shareholders will receive 0.1481 shares of Elanco and one CVR for
               each share of Aratana. Shares to be issued for the acquisition represent
               approximately 2 percent of Elanco shares outstanding. Based on the
               exchange ratio and the closing prices from April 24, 2019, Aratana’s
               shareholders would receive the number of Elanco shares equivalent to an
               implied value of $4.75 per Aratana share, representing a premium of
               approximately 40 percent, plus one CVR per Aratana share. This stock
               portion of the deal is valued at approximately $234 million, excluding the
               potential CVR payment, or up to $245 million with the CVR payment. The
               transaction is expected to close in the mid-year timeframe, but remains
               subject to customary closing conditions, including approval by Aratana
               shareholders and clearance under the Hart-Scott-Rodino Antitrust
               Improvements Act. The proposed acquisition has been unanimously
               approved by the Aratana board.

(Emphasis in original).

The Proxy Omits Material Information

       27.       On May 30, 2019, Defendants filed a materially incomplete and misleading Proxy

with the SEC. The special meeting of Aratana stockholders to vote on the Proposed Transaction is

forthcoming. The Individual Defendants were obligated to carefully review the Proxy before it was

filed with the SEC and disseminated to the Company’s shareholders to ensure that it did not contain

any material misrepresentations or omissions. However, the Proxy misrepresents or omits material

information that is necessary for the Company’s shareholders to make an informed voting decision

in connection with the Proposed Transaction.

       28.       First, the Proxy fails to provide enough information regarding financial projections

for the Company. In particular, the Proxy fails to disclose: (i) all line items underlying Aratana’s

unlevered free cash flows; (ii) all line items used to calculate Aratana’s EBITDA; and (iii) a

reconciliation of all non-GAAP to GAAP metrics. Id. at 87-88.

       29.       Second, the Proxy omits certain financial projections for Elanco. The Proxy only

                                                  7
             Case 1:19-cv-05318-RA Document 1 Filed 06/06/19 Page 8 of 15



furnishes “certain limited financial projections for calendar year 2019 concerning Elanco.” Proxy at

77.

       30.       It is imperative for shareholders to be fully informed of the Company’s and

Elanco’s financial projections because Barclays used these projections to render its fairness opinion.

Investors are concerned, perhaps above all else, with the projections and cash flows of the companies

in which they invest. Under sound corporate finance theory, the market value of a company should

be premised on the expected unlevered free cash flows of the corporation. Accordingly, the question

that the Company’s shareholders need to answer in determining whether to vote in favor of the

Proposed Transaction is clear: is the Merger Consideration fair compensation given Aratana’s

projected cash flows? Without the line items underlying Aratana’s unlevered free cash flows, the

Company’s shareholders will not be able to properly assess this critical question and evaluate the

fairness of the Merger Consideration.

       31.       If a Proxy discloses financial projections and valuation information, such

projections must be complete and accurate. The question here is not the duty to speak, but liability

for not having spoken enough. With regard to future events, uncertain figures, and other so-called

soft information, a company may choose silence or speech elaborated by the factual basis as then

known—but it may not choose half-truths. See Campbell v. Transgenomic, et al., No. 18-2198 (8th

Cir., March 1, 2019) (noting that “half-truths” are actionable misrepresentations under securities

laws and collecting cases). Accordingly, Defendants have disclosed some of the information related

to the projections relied upon by Barclays, but have omitted crucial line items and reconciliations.

       32.       Third, the Proxy omits material information regarding Barclays’ financial analyses.

       33.       With respect to Barclays’ Discounted Cash Flow Analysis, the Proxy is materially

misleading and incomplete because it fails to disclose: (i) the projected terminal value of Aratana as

of December 31, 2040; (ii) how the after-tax discount rates of 11% to 15% were selected; (iii) how


                                                  8
               Case 1:19-cv-05318-RA Document 1 Filed 06/06/19 Page 9 of 15



 Barclays assumed a range of perpetuity growth rates of (3.00%) to 0.00%; and (iv) the number of

 diluted shares of Aratana common stock outstanding as of March 31, 2019. Id. at 80-81.

         34.      These key inputs are material to Aratana shareholders, and their omission renders

 the summary of Barclays’ Discounted Cash Flow Analysis incomplete and misleading. As one

 highly-respected law professor explained regarding these crucial inputs, in a discounted cash flow

 analysis a banker takes management’s forecasts, and then makes several key choices “each of which

 can significantly affect the final valuation.” Steven M. Davidoff, Fairness Opinions, 55 Am. U.L.

 Rev. 1557, 1576 (2006). Such choices include “the appropriate discount rate, and the terminal

 value…” Id. As Professor Davidoff explains:

                There is substantial leeway to determine each of these, and any change can
                markedly affect the discounted cash flow value. For example, a change in
                the discount rate by one percent on a stream of cash flows in the billions of
                dollars can change the discounted cash flow value by tens if not hundreds
                of millions of dollars….This issue arises not only with a discounted cash
                flow analysis, but with each of the other valuation techniques. This dazzling
                variability makes it difficult to rely, compare, or analyze the valuations
                underlying a fairness opinion unless full disclosure is made of the various
                inputs in the valuation process, the weight assigned for each, and the
                rationale underlying these choices. The substantial discretion and lack of
                guidelines and standards also makes the process vulnerable to manipulation
                to arrive at the “right” answer for fairness. This raises a further dilemma in
                light of the conflicted nature of the investment banks who often provide
                these opinions.

         Id. at 1577-78 (emphasis added). Without the above-mentioned information, Aratana’s

 shareholders cannot evaluate for themselves the reliability of Barclays’ Discounted Cash Flow

 Analysis, make a meaningful determination of whether the implied equity value ranges reflect the true

 value of the Company or was the result of an unreasonable judgment by Barclays’, and make an

 informed decision regarding whether to vote in favor of the Proposed Transaction.

         35.    With respect to Barclays’ Selected Precedent Transaction Analysis, the Proxy failed

to disclose the transaction values and financial multiples for each transaction used in its analysis. Proxy

at 81.

                                                     9
                Case 1:19-cv-05318-RA Document 1 Filed 06/06/19 Page 10 of 15



          36.     With respect to Barclays’ Selected Comparable Company Analysis, the Proxy fails to

disclose: (i) the financial multiples and ratios of Aratana and the selected companies; (ii) each selected

company’s enterprise value to projected revenue for 2019 and 2020; and (iii) how Barclays selected

a range of multiples of 4.0x to 6.5x to 2019 estimated revenues, and a range of 3.0x to 5.5x to 2020

estimated revenues. Id. at 82-83.

          37.     Fourth, the Proxy states that Aratana entered into non-disclosure agreements that

included standstill provisions, with at least seven companies. However, the Proxy fails to disclose

whether such agreements also contained a “don’t ask don’t waive” (“DADW”) provision and whether

those provisions had fallen away upon the execution of the Merger Agreement or if the provisions

were still in effect. Id. at 62.

          38.     Defendants’ failure to provide the foregoing material information renders the

statements in the Proxy false and/or materially misleading.

          39.     In sum, the omission of the above-referenced information renders the Proxy materially

incomplete and misleading, in contravention of the Exchange Act. Absent disclosure of the foregoing

material information prior to the upcoming shareholder vote concerning the Proposed Transaction,

Plaintiff will be unable to make an informed decision regarding whether to vote their shares in favor

of the Proposed Transaction, and they are thus threatened with irreparable harm, warranting the

injunctive relief sought herein.

                                          CAUSES OF ACTION

                                                 COUNT I

(Against All Defendants for Violations of Section 14(a) of the Exchange Act and Rule 14a-9)

          40.       Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          41.       Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the use


                                                     10
             Case 1:19-cv-05318-RA Document 1 Filed 06/06/19 Page 11 of 15



of the mails or by any means or instrumentality of interstate commerce or of any facility of a national

securities exchange or otherwise, in contravention of such rules and regulations as the Commission

may prescribe as necessary or appropriate in the public interest or for the protection of investors, to

solicit or to permit the use of his name to solicit any proxy or consent or authorization in respect of

any security (other than an exempted security) registered pursuant to section 78l of this title.” 15

U.S.C. § 78n(a)(1).

       42.       Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications shall not contain “any statement which, at the time and in

the light of the circumstances under which it is made, is false or misleading with respect to any

material fact, or which omits to state any material fact necessary in order to make the statements

therein not false or misleading.” 17 C.F.R. § 240.14a-9.

       43.       The omission of information from a proxy will violate Section 14(a) and Rule 14a-

9 if other SEC regulations specifically require disclosure of the omitted information.

       44.       Defendants have issued the Proxy with the intention of soliciting the Company’s

common shareholders’ support for the Proposed Transaction. Each of the Individual Defendants

reviewed and authorized the dissemination of the Proxy, which fails to provide critical information

regarding, amongst other things: (i) financial projections for Aratana and Elanco; (ii) the valuation

analyses performed by Aratana’s financial advisor, Barclays Capital, Inc. (“Barclays”); and (iii) the

non-disclosure agreements entered into by Aratana and multiple companies.

       45.       In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants, by

virtue of their roles as officers and/or directors, were aware of the omitted information but failed to

disclose such information, in violation of Section 14(a). The Individual Defendants were therefore

negligent, as they had reasonable grounds to believe material facts existed that were misstated or


                                                   11
             Case 1:19-cv-05318-RA Document 1 Filed 06/06/19 Page 12 of 15



omitted from the Proxy, but nonetheless failed to obtain and disclose such information to the

Company’s shareholders although they could have done so without extraordinary effort.

       46.        The Individual Defendants knew or were negligent in not knowing that the Proxy

is materially misleading and omits material facts that are necessary to render it not misleading. The

Individual Defendants undoubtedly reviewed and relied upon most if not all of the omitted

information identified above in connection with their decision to approve and recommend the

Proposed Transaction; indeed, the Proxy states that Barclays reviewed and discussed its financial

analyses with the Board, and further states that the Board considered the financial analyses provided

by Barclays, as well as its fairness opinion and the assumptions made and matters considered in

connection therewith. Further, the Individual Defendants were privy to and had knowledge of the

projections for the Company and the details surrounding the process leading up to the signing of the

Merger Agreement. The Individual Defendants knew or were negligent in not knowing that the

material information identified above has been omitted from the Proxy, rendering the sections of the

Proxy identified above to be materially incomplete and misleading.              Indeed, the Individual

Defendants were required to, separately, review Barclays’ analyses in connection with their receipt

of the fairness opinions, question Barclay as to its derivation of fairness, and be particularly attentive

to the procedures followed in preparing the Proxy and review it carefully before it was disseminated,

to corroborate that there are no material misstatements or omissions.

       47.        The Individual Defendants were, at the very least, negligent in preparing and

reviewing the Proxy. The preparation of a proxy statement by corporate insiders containing

materially false or misleading statements or omitting a material fact constitutes negligence. The

Individual Defendants were negligent in choosing to omit material information from the Proxy or

failing to notice the material omissions in the Proxy upon reviewing it, which they were required to

do carefully as the Company’s directors. Indeed, the Individual Defendants were intricately involved


                                                    12
                Case 1:19-cv-05318-RA Document 1 Filed 06/06/19 Page 13 of 15



in the process leading up to the signing of the Merger Agreement and preparation and review of the

Company’s financial projections.

          48.       Aratana is also deemed negligent as a result of the Individual Defendants’

negligence in preparing and reviewing the Proxy.

          49.       The misrepresentations and omissions in the Proxy are material to Plaintiff, who

will be deprived of his right to cast an informed vote if such misrepresentations and omissions are

not corrected prior to the Shareholder Vote. Plaintiff has no adequate remedy at law. Only through

the exercise of this Court’s equitable powers can Plaintiff be fully protected from the immediate and

irreparable injury that Defendants’ actions threaten to inflict.

                                                 COUNT II

                   (Against the Individual Defendants for Violations of Section 20(a) of the
                                               Exchange Act)

          50.       Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          51.       The Individual Defendants acted as controlling persons of Aratana within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of Aratana, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the incomplete and misleading statements contained in the

Proxy filed with the SEC, they had the power to influence and control and did influence and control,

directly or indirectly, the decision making of the Company, including the content and dissemination

of the various statements that Plaintiff contends are materially incomplete and misleading.

          52.       Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy and other statements alleged by Plaintiff to be misleading prior to and/or shortly

after these statements were issued and had the ability to prevent the issuance of the statements or

cause the statements to be corrected.

                                                     13
             Case 1:19-cv-05318-RA Document 1 Filed 06/06/19 Page 14 of 15



       53.       In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same.            The Proxy contains the unanimous

recommendation of each of the Individual Defendants to approve the Proposed Transaction. They

were thus directly involved in preparing this document.

       54.       In addition, as the Proxy sets forth at length, and as described herein, the Individual

Defendants were involved in negotiating, reviewing, and approving the Merger Agreement. The

Proxy purports to describe the various issues and information that the Individual Defendants

reviewed and considered. The Individual Defendants participated in drafting and/or gave their input

on the content of those descriptions.

       55.       By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       56.       As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

Defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       57.       Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.




                                                   14
              Case 1:19-cv-05318-RA Document 1 Filed 06/06/19 Page 15 of 15



                                         PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for judgment and relief as follows:

         A.      Preliminarily enjoining Defendants and all persons acting in concert with them from

proceeding with the Shareholder Vote or consummating the Proposed Transaction, unless and until

the Company discloses the material information discussed above which has been omitted from the

Proxy;

         B.      Directing the Defendants to account to Plaintiff for all damages sustained as a result

of their wrongdoing;

         C.      Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

         D.      Granting such other and further relief as this Court may deem just and proper.

                                             JURY DEMAND

         Plaintiff demands a trial by jury on all issues so triable.




 Dated: June 6, 2019                                    Monteverde & Associates PC
                                                         /s/ Juan E. Monteverde
                                                        Juan E. Monteverde (JM-8169)
                                                        The Empire State Building
                                                        350 Fifth Avenue, Suite 4405
                                                        New York, NY 10118
                                                        Tel:(212) 971-1341
                                                        Fax:(212) 202-7880
                                                        jmonteverde@monteverdelaw.com

                                                        Attorneys for Plaintiff




                                                     15
